Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this Office action. 

Applicant's Response
In Applicant's Response dated 11/02/2022, Applicant amended Claims 1, 3, 4, 6-8, 10, 11, 13-15 and 18-20; and argued against all rejections previously set forth in the Office Action dated 08/02/2022. 
Based on the Terminal Disclaimer filed on 11/02/2022, the double patenting rejections of Claims 1, 8 and 15 previously set forth are withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al, United States Patent Application Publication No. 20160171557, in view of Neale, U.S. Patent Application Publication No. 20090112654.
Claim 1:
	Fanous discloses:
identifying a changed version of first data of a listing associated with an entity provided via a webpage generated by a provider system, wherein the changed version is caused by an end-user system of the provider system (see [0221]-[0230] → Fanous discloses this limitation in that the system identifies the gathered listing information (changed version of first data) associated with a business/entity of a plurality of businesses via websites of various listing sources (provider systems), wherein the changed version of the listing information is caused by the end-user); 
determining a difference between the changed version of the first data and a stored version of the first data is greater than a threshold (see [0072][0094][0138] → Fanous discloses this limitation in that the system determines the difference of the gathered information associated with the changed data according to certain thresholds of similarity); 
transmitting a first communication to a client device associated with the entity, wherein the communication identifies the changed version of the first data (see [0221]-[0230] → Fanous discloses this limitation in that the system provides/transmits a communication to the merchant/business through an interface, wherein the communication enables the merchant to be aware of the incorrect listing information); 
receiving an indication from the client device of an acceptance of the changed version of the first data (see [0221]-[0230] → Fanous discloses this limitation in that the system receives the input information from the merchant/business through the communication interface); and 
responsive to the indication, applying the changed version of the first data to the provider system (see [0221]-[0230] → Fanous discloses this limitation in that the system applies the input information from the merchant/business to the business listing sources, wherein the output of correct listing information depends on user input to the user interface element). 
Fanous does not explicitly disclose:
in response to the determining, causing, by a processing device, the provider system to revert to the stored version of first data of the listing associated with the entity.
However, Neale discloses:
in response to the determining, causing, by a processing device, the provider system to revert to the stored version of first data of the listing associated with the entity (see Neale [0019]-[0021] → Neale teaches this limitation in that the system reverts the change made to the rules to their previous version in response to a determination). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fanous with the teachings of Neale for the purpose of efficiently managing business rules of applications free from logic and/or syntax errors from users, see Neale [0003][0004][0021]. 

Claim 2:
	Fanous as modified discloses:
wherein the provider system generates a search result comprising the changed version of the first data of the listing associated with the entity in response to a search request (see Fanous [0172]-[0176] → Fanous as modified discloses this limitation in that the system generates information sets gathered from the issued batches of crawls, wherein an issued crawl for information relating to a user query returns information set regarding to a particular business entity).   

Claim 3:
	Fanous as modified discloses:
wherein causing the provider system to revert to the stored version of the first data comprises accessing the provider system via an interface and changing the changed version of the first data to the first data of the listing in a data store of the provider system (see Neale [0019]-[0021] and Fanous [0176][0228]→ Fanous as modified teaches this limitation in that the system reverts the change made to the rules to their previous version via an user interface in a data store). 

Claim 4:
	Fanous as modified discloses:
wherein applying the changed version of the first data comprises accessing the provider system via an interface and changing stored version of the first data of the listing stored by the provider system to the changed version of the first data (see Fanous [0221]-[0230] → Fanous as modified discloses this limitation in that the system corrects the listing data via a business listing review interface and the system propagates correct listing information to various websites of provider systems). 

Claim 5:
	Fanous as modified discloses:
further comprising identifying a set of provider systems storing the listing data associated with the entity (see Fanous [0109][0221]-[0230] → Fanous as modified discloses this limitation in that the system generates authoritative information sets for business entities using information from the merged information sets stored in the feeds database associated with named entities). 

Claim 6:
	Fanous as modified discloses:
further comprising applying the changed version of the first data to the set of provider systems by accessing each of the set of provider systems via a respective interface and changing a respective stored version of the listing data to the changed version of the first data (see Fanous [0221]-[0230] → Fanous as modified discloses this limitation in that the system corrects the listing data via a business listing review interface and the system provides business listing review interface has propagated the previously entered correct listings information to various websites including those shown in most relevant local directory listings). 

Claim 7:
	Fanous as modified discloses:
wherein the changed version is entered by the end-user system via an interface of the provider system (see Fanous [0221]-[0230] → Fanous as modified discloses this limitation in that the system receives correct information in a variety of ways including a user providing correct listing information for a business via an interface). 

Claim 8 is essentially the same as Claim 1 except it set forth the claimed invention as a system and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 9, 10, 11, 12, 13 and 14 perform the same functions as Claims 2, 3, 4, 5, 6 and 7 respectively.  Thus Fanous as modified discloses/teaches every element of Claims 9, 10, 11, 12, 13 and 14 as indicated in the above rejection for Claims 2, 3, 4, 5, 6 and 7 respectively. 

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al and Neale, and further in view of Rivelli et al, U.S. Patent No. 11394678.
Claim 15:
Fanous discloses:
identifying a changed version of first data of a listing associated with an entity provided via a webpage generated by a provider system, wherein the changed version is entered by an end-user system via the provider system (see [0221]-[0230] → Fanous discloses this limitation in that the system identifies gathered information (changed version of first data) associated with a business/entity of a plurality of businesses via websites of various listing sources (provider systems), wherein the system receives correct information in a variety of ways including a user providing correct listing information for a business via an interface);
determining a difference between the changed version of the first data and a stored version of the first data is greater than a threshold (see [0072][0094][0138] → Fanous discloses this limitation in that the system determines the difference of the gathered information associated with the changed data according to certain thresholds of similarity); 
transmitting a first communication to a client device associated with the entity, wherein the communication identifies the changed version of the first data (see [0221]-[0230] → Fanous discloses this limitation in that the system provides/transmits a communication to the merchant/business through an interface, wherein the communication enables the merchant to be aware of the incorrect listing information). 
Fanous does not explicitly disclose:
in response to the determining, causing the provider system to revert to the stored version of first data of the listing associated with the entity;
causing the provider system to revert to the first data of the listing associated with the entity. 
However, Neale discloses:
in response to the determining, causing, by a processing device, the provider system to revert to the stored version of first data of the listing associated with the entity (see Neale [0019-[0021] → Neale teaches this limitation in that the system reverts the change made to the rules to their previous version in response to a determination);
causing the provider system to revert to the first data of the listing associated with the entity (see Neale [0019-[0021] → Neale teaches this limitation in that the system reverts the change made to the rules to their previous version). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fanous with the teachings of Neale for the purpose of efficiently managing business rules of applications free from logic and/or syntax errors from users, see Neale [0003][0004] and [0021]. 
Fanous as modified does not explicitly disclose:
receiving an indication from the client device of one of an acceptance of the changed version of the first data or a rejection of the changed version of the first data.
However, Rivelli discloses:
receiving an indication from the client device of one of an acceptance of the changed version of the first data or a rejection of the changed version of the first data (see Rivelli [col 11 line 60-67][col 19 line 56-67] → Rivelli teaches this limitation in that the system receives indication of the user of approving or rejecting the designation changes). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fanous as modified with the teachings of Rivelli for the purpose of efficiently and properly enable individual to manage the access, transmission and storage of the designated electronic communications for more accurate data management, see Rivelli [col 1 line 34-52]. 

Claim 16:
	Fanous as modified discloses:
the operations further comprising responsive to the indication of the acceptance of the changed version, applying the changed version of the first data to the provider system (see Rivelli [col 11 line 60-67][col 19 line 56-67] and Fanous [0221]-[0230] → Fanous as modified discloses this limitation in that the system applies changes to the listings of the provider system in responsive to the user indication of the acceptance of the change). 

Claims 17, 18 and 19 perform the same functions as Claims 2, 3 and 4 respectively.  Thus Fanous as modified discloses/teaches every element of Claims 17, 18 and 19 as indicated in the above rejection for Claims 2, 3 and 4 respectively. 

Claim 20 performs the same functions as Claims 5 and 6.  Thus Fanous as modified discloses/teaches every element of Claim 20 as indicated in the above rejection for Claim 5 and 6. 

Response to Arguments
Applicant's arguments with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nan Hutton whose telephone number is 571-272-1223.  The examiner can normally be reached Monday to Friday 8:00AM – 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAN HUTTON/Primary Examiner, Art Unit 2154